DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
	Applicant states (pp. 13) that Au does not teach selection of pairs of adjacent candidate identigens based on identigen pairing rules since a valid pairing of identigens is not anticipated by a semantic link. This is not accurate.
Au’s semantic network has 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query [0018]. In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to 
Thus, every word in a query is represented by a symbol node, which is connected to one or more meaning nodes (i.e., candidate identigens). The two symbol nodes representing two adjacent words in a query are connected directly by a semantic link, while two meaning nodes connected to the two symbol nodes are connected indirectly by a path of semantic links (i.e., identigen pairing rule).
	Applicant further states (pp. 15) that Tao teaches timestamping medical events, rather than timestamping various word senses of a word. This is again inaccurate.
Tao teaches a semantic web ontology to model temporal objects and properties in clinical narratives as nodes and semantic links (Tao: sec. 3, para. 1). A medical event is timestamped, and has a temporal relation with a time object. A time object in turn can be specialized into different temporal word senses, such as time period, time phase, time interval, or a pair of start/end time points (Tao: fig. 1).
	In summary, Au combined with Tao teaches the argued limitations of claims 1, 7 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Au. US patent application 2003/0130976 [herein “Au”], in view of Dillard et al. US patent 8,554,701 [herein “Dillard”], and further in view of Tao et al. Time-Oriented Question Answering from Clinical Narratives Using Semantic-Web Techniques. LNCS 6497, 2010, pp. 241-256 [herein “Tao”].
Claim 1 recites “A method for execution by a computing device, the method comprises: selecting an entigen group from a knowledge database, wherein the entigen group is a most likely meaning of a phrase of a string of words, wherein a plurality of sets of identigens are determined from the string of words, wherein an entigen of the entigen group corresponds to a selected identigen from a set of identigens of the plurality of sets of identigens regarding a word of the string of words,”
Au uses a semantic network (i.e., knowledge database) to automatically disambiguate a contextual meaning of a natural language input stream of symbols (i.e., phrase). Au’s semantic network has 3 types of nodes: (i) symbol nodes representing symbols in input, (ii) meaning nodes, and (iii) context nodes; and nodes are connected by semantic links, e.g., a symbol node connected to its meaning node(s) (i.e., identigen) [0018]. In particular, the input is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of symbols (Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to the input symbol nodes (i.e., entigens) are chosen to collectively represent the most likely meaning of the input (i.e., entigen group) [0018].

Au represents a query in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the query (Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to the query symbol nodes are chosen to collectively represent the query meaning [0018].
In other words, every word in a query is represented by a symbol node, which is connected to one or more meaning nodes (i.e., candidate identigens). The two symbol nodes representing two adjacent words in a query are connected directly by a semantic link, while two meaning nodes connected to the two symbol nodes are connected indirectly by a path of semantic links (i.e., identigen pairing rule).
Claim 1 further recites “wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with the set of identigens represents a different meaning of one or more different meanings of the word of the string of words, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid,”
Au does not disclose the limitation that each identigen includes a “time reference”; however, Tao teaches a semantic web ontology to model temporal objects and properties in Tao: sec. 3, para. 1). A medical event is timestamped, and has a temporal relation with a time object. A time object in turn can be specialized into different temporal word senses (i.e., time information), such as time period, time phase, time interval, or a pair of start/end time points (Tao: fig. 1).
Claim 1 further recites “wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of a corresponding selected identigen associated with the entigen group,”
Au’s semantic network contains symbol nodes for natural language symbols (i.e., independent of language), and meaning nodes that capture the meaning (i.e., conceivable and perceivable thing in space and time) of natural language symbols (Au: [0018]).
Au does not disclose the limitation that each entigen corresponds to a “time reference”; however, Tao teaches a semantic web ontology to model temporal objects and properties – nodes and semantic links – in clinical narratives (Tao: fig. 1; sec. 3, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Tao. One having ordinary skill in the art would have found motivation to incorporate Tao’s temporal ontology in Au’s semantic network as context nodes and semantic links to capture the temporal dimension of query meaning.
Claim 1 further recites “wherein the knowledge database includes a plurality of records that link entigens having a connected meaning, wherein each selected identigen has a meaning 
Using Au’s semantic network of nodes and semantic links (i.e., records), meaning nodes that are semantically closest to the input symbol nodes are chosen to collectively represent the first most likely meaning (i.e., connected meaning) of the input [0018].
Claim 1 further recites “wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent set of identigens in accordance with the identigen pairing rules;”
Au’s semantic network has 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of input symbols (Au: [0018]). In particular, the input is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of symbols, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the input (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to symbol nodes in the input are chosen (i.e., favored) to represent the input meaning (Au: [0018]).
Claim 1 further recites “identifying other entigen groups of alternate phrases having the most likely meaning from the knowledge database, wherein the alternate phrases are different permutations of the string of words;”
Au’s system takes a natural language input stream of symbols, and automatically disambiguates a contextual meaning (i.e., entigen group) for it [0018]. The system can be repeatedly applied to multiple natural language input streams of symbols (i.e., permutations of the string of words) [0018].
Claim 1 further recites “determining a dominant digital representation of a human reaction of the other entigen groups; and generating a digital representation of a human reaction for the entigen group based on the dominant digital representation of a human reaction.”
Au does not disclose this limitation; however, Dillard teaches a method to determine sentence-level sentiments expressed in customer reviews. The method generates the sentiment (i.e., digital representation of a human reaction) expressed in a sentence/phrase (i.e., entigen group) (Dillard: 4:66-5:19). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Tao and Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Au’s method to extract fine-grained sentiment semantics, in addition to word and Tao’s temporal semantics in the context of enclosing phrases.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1 further comprises at least one of: outputting the digital representation of a human reaction to a requesting entity; and updating the entigen group using the digital representation of a human reaction to produce an updated entigen group for storage in the knowledge database.”
Au teaches claim 1, but does not disclose this claim; however, Dillard stores the most representative extracted quote sentences for later presentation to customers (Dillard: 10:11-18), together with corresponding sentiment indicators (Dillard: 10:44-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to expand Au’s semantic network with the sentiment indicators of sentences from Dillard to capture richer semantics.
	Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the selecting the entigen group from the knowledge database comprises at least one of: initiating a search of the knowledge database to identify the entigen group when a search timeframe has expired; receiving a digital representation of a human reaction identification request from a requesting entity; detecting that the entigen group does not include the digital representation of a human reaction; and detecting that the entigen group includes an incorrect digital representation of a human reaction.”
Au teaches claim 1, but does not disclose the limitation “detecting that the entigen group does not include the digital representation of a human reaction”; however, Dillard determines (i.e., detects) sentiment expressed in a sentence (i.e., entigen group) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to expand Au’s semantic network with various types of sentiment indicators of sentences from Dillard to capture richer semantics.
	Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

4.	Claim 4 recites “The method of claim 1, wherein the identifying the other entigen groups of alternate phrases having the most likely meaning from the knowledge database comprises at least one of: matching the entigen group to a first entigen group of the other entigen groups when at least some words of the string of words of the phrase are included in words of a first permutation of the string of words of a first permutation of the phrase of the first entigen group; detecting that the first entigen group is associated with a first digital representation of a human reaction; matching the entigen group to a second entigen group of the other entigen groups when at least some entigens of the entigen group are included in the second entigen group; and detecting that the second entigen group is associated with a second digital representation of a human reaction.”
Au’s system takes a natural language input stream of symbols, and automatically disambiguates a contextual meaning (i.e., entigen group) for it [0018]. The system can be repeatedly applied to multiple natural language input streams of symbols (i.e., permutations of the string of words) [0018]. According to the Merriam-Webster dictionary, a permutation is an ordered arrangement of a set of objects (i.e., words). In other words, a permutation of a phrase includes the same set of words (i.e., at least some words of the phrase).
Claims 10 and 16 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1, wherein the determining the dominant digital representation of a human reaction of the other entigen groups comprises: determining a corresponding digital representation of a human reaction of at least some of the other entigen groups to produce a plurality of digital representations of human reactions; and determining the dominant digital representation of a human reaction based on a majority of the plurality of digital representations of human reactions.”
Au teaches claim 1, but does not disclose this claim; however, Dillard generates the sentiment expressed in each sentence in a collection of sentences (i.e., entigen groups) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Au’s method to extract fine-grained sentence-level sentiment semantics, and to resolve conflicting sentiment signals by determining the dominant sentiment.
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 1, wherein the generating the digital representation of a human reaction for the entigen group based on the dominant digital representation of a human reaction comprises at least one of: establishing the digital representation of a human reaction to include the dominant digital representation of a human reaction; and establishing the digital representation of a human reaction to include the dominant digital representation of a human reaction and at least one other digital representation of a human reaction of a plurality of digital representations of human reactions associated with the other entigen groups.”
Au teaches claim 1, but does not disclose this claim; however, Dillard generates (i.e., establishes) the sentiment expressed in each sentence in a collection of sentences (i.e., entigen groups) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Au’s method to extract fine-grained sentence-level sentiment semantics, and to resolve conflicting sentiment signals by determining the dominant sentiment.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dragoni et al. OntoSenticNet: A Commonsense Ontology for Sentiment Analysis. IEEE Intelligent systems 33:3, 2018, pp. 77-85, which teaches a sentiment ontology that can be incorporate into Au’s semantic network to capture human sentiment of semantic concepts, along with Tao’s temporal ontology to capture the time dimension of semantic concepts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163